Per Curiam.
The replication of de injuria suapropña,, &<?., is bad, according to the rule laid down in Crogateh ease, and recognized by the court, in Lytle v. Lee & Ruggles, (5 Johns. Rep. 113. This is a pléa good only where the matter alleged is by way of excuse, and not where it is insisted upon as giving 'a right. (1 Chitty’s Pl. 562, 3, 4.) The pleas are good and sufficient, if true, to bar the plaintiff’s right of recovery. If the cattle were forfeited by the act of, congress, the property was devested by the ac-t of flip plaintiff.. ■ .
Judgment for the defendants, :